Per Curiam.
Respondent was admitted to practice by the Appellate Division, Fourth Department, in 1981. He maintained a law office in the City of Binghamton, Broome County. He is currently suspended from practice (Matter of Crumb, 50 AD3d 1310 [2008]).
Respondent has not answered or otherwise replied to a petition of charges or to petitioner’s, instant motion for a default judgment, both of which were personally served upon him. In support of its motion, petitioner has filed proof by affidavit of the facts constituting the alleged misconduct. Under the circumstances, respondent is deemed to have admitted the charges and we grant petitioner’s motion (see e.g. Matter of Lucas, 32 AD3d 1150 [2006]). Further, based on such admission and the proof submitted by petitioner, we find respondent guilty of the charged misconduct.
The petition alleges that respondent failed to notify his clients of his receipt of funds in the amount of $35,000 in which the clients had an interest and failed to remit funds belonging to his clients in violation of the attorney disciplinary rules (see Code of Professional Responsibility DR 9-102 [c] [1], [4] [22 NYCRR 1200.46 (c) (1), (4)]);* failed to cooperate with petitioner (see Code of Professional Responsibility DR 1-102 [a] [5], [7] and DR 9-102 [j] [22 NYCRR 1200.3 (a) (5), (7); 1200.46 Q)]); and failed to comply with the April 2008 suspension order of this Court (see Code of Professional Responsibility DR 1-102 [a] [5] [22 NYCRR 1200.3 (a) (5)]; 22 NYCRR 806.9).
Having considered the factors and circumstances presented, we conclude that respondent should be suspended from the practice of law for a period of three years, effective immediately.
*1324Cardona, EJ., Peters, Rose, Lahtinen and Malone Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of three years, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys {see 22 NYCRR 806.9).

 All references are to the former Disciplinary Rules of the Code of Professional Responsibility, which were in effect prior to the April 1, 2009 enactment of the Rules of Professional Conduct.